Opinion by
Mb,. Chief Justice Stebbett,
It is of the first importance, in proceedings such as this, that proper public notice of the time, place and purpose of the commissioners’ meeting, etc., be so given that it will be likely to reach every person who is or may be interested therein. Anything short of this, is sure to be unjust to individuals and detrimental to the public interest. True, the act is silent on the subject of notice, but, as was .well said in Brown v. Fowzer, 114 Pa. 446, 451, “ proper notice of the proceedings should be directed by the court on the filing of the petition, and the character of the notice to be given should be embodied in the order. The report should certify specially what notice was given, so that it may appear on the face of the proceedings that the order of court has been complied with. The powers conferred by the act are of a public and important character, and all parties interested ought to have an opportunity to be heard, and such opportunity can best be obtained by an adequate notice so given as to reach most effectively the various parties.” It is elementary law that those interested in or affected by a judicial proceeding should have proper and timely notice thereof; and if the kind of notice to be given, etc., is not prescribed by statute, it is clearly the duty of the court in which the proceeding is inaugurated to direct either by standing rule or special order the kind of notice, etc., that shall be given.
In this case, on presentation of the petition, commissioners were appointed without any order or provision whatever as to notice. The order issued to them is not only silent as to the *262character of the notice to be given by them of the time, place and purpose of their meeting, but it directs that “ if thej>- or any two of them shall be of opinion that such division is necessary for the convenience of the inhabitants thereof, they shall make a plot or draft of ■ the proposed new election district or districts, if the same cannot be fully designated by natural lines or boundaries,” etc.- This substitution of “ election districts ” for “ new wards ” doubtless occurred, as has been suggested, by using the wrong blank form; but that is a very unsatisfactory excuse for the careless and erroneous practice which has characterized this proceeding.
As appears by their report, the commissioners, prompted perhaps by their own conviction of the necessity for notice of some sort, caused small handbills to be posted in ten or twelve of the hotels, saloons, etc., of the borough. So far as appears, no other attempt was made to notify the people of the proceeding in which they were all more or less interested. It is needless to say, that for á borough of about twelve thousand inhabitants, with daily and weekly newspapers circulating in their midst, such notice as was given was wholly insufficient. Such irregular and erroneous proceedings cannot be sustained.
Petition dismissed and all proceedings thereunder reversed and set aside.